 

Exhibit 10.2

 

STERLING BANCORP, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

NONQUALIFIED STOCK OPTION AGREEMENT (the "Agreement") dated as of __________,
2020, (the "Date of Grant"), between STERLING BANCORP, INC. (the "Company") and
THOMAS M. O’BRIEN (the "Grantee").

 

1.                  Grant of Options. Pursuant to the Employment Agreement
dated__________, 2020 (the “Employment Agreement”) by and between the Grantee
and the Company, the Company hereby grants the Grantee options (the “Options”)
to purchase 300,000 shares of its common stock (the "Optioned Shares"). The
Options have been granted as an “inducement” award under NASDAQ Marketplace
Rules.

 

2.                  Term of Options. The Options shall be an effective and
binding obligation of the Company only during the Option Term (as hereinafter
defined) and, upon the expiration of the Option Term, the Options shall become
null and void to the extent of the Optioned Shares not theretofore purchased.
The "Option Term", for purposes of this Agreement, shall be the period
commencing on the date hereof (“Date of Grant”) and ending with the earlier of
the following dates: (i) the tenth anniversary of the Date of Grant or (ii) the
time set forth in Section 5 below.

 

3.                  Exercise Price. The exercise price per share shall be
$_______.

 

4.                  Exercise of Options. Subject to the terms and conditions set
forth in this Agreement, including the accelerated vesting and forfeiture
provisions set forth in Section 5 below, the Options will become exercisable
("vest") as follows: 1/3 of such options shall vest on January 1, 2021, 1/3 of
such options shall vest on the first anniversary of the Date of Grant, and the
remaining 1/3 of such options shall vest on January 1, 2022, subject to
Executive’s continued employment with the Company through each such vesting
date; provided that the unvested portion of the Option will vest immediately
upon a “Change of Control” as defined in Section 7(e) of the Employment
Agreement if the Grantee is employed by the Company on the date of the Change of
Control.

 

5.                  Termination. Notwithstanding anything to the contrary
herein, the following provisions shall govern the treatment of the Options
following the termination of the Grantee’s employment:

 

     a.       Death. If the Grantee’s termination of employment is due to death
or “Disability” (as defined in the Employment Agreement), the entire unvested
portion of the Options shall vest as of the date of the Grantee’s death or date
of termination of service with the Company due to Disability.

 

     b.       Termination With Cause. If the Grantee’s employment is terminated
by the Company with Cause (as defined in the Employment Agreement), any
unexercised Options, whether or not vested, shall be forfeited. If the Board of
Directors of the Company (the “Board”) shall have temporarily suspended the
Grantee’s duties pursuant to the Employment Agreement while any proceeding to
discharge the Grantee with Cause is pending, the Board may, by written notice to
the Grantee, also temporarily suspend the exercise of the Option.

 





 

 

     c.       Termination without Cause or Resignation by Grantee. If the
Grantee’s employment is terminated by the Company for any reason other than
Cause or disability or if the Grantee resigns his employment for any or no
reason, any unvested Options shall be forfeited and shall terminate and be of no
further force or effect as of the date of termination of employment.

 

     d.       Period to Exercise Option Following Termination of Employment. In
the event of termination of employment other than termination for Cause, if the
Option to purchase Company stock is exercisable at the time of such termination
of employment, it shall remain exercisable until the earlier of (i) the
expiration of the Option Term and (ii) the third anniversary of such
termination; provided, that the Grantee shall be in compliance with the
post-termination, non-competition and non-solicitation limitations set forth in
Sections 6 and 7 of the Employment Agreement.

 

6.                  Method of Exercise. An Option may be exercised in whole or
in part at any time by written notice to the Compensation Committee of the Board
of Directors of the Company at principal office of the Company at One Towne
Square, Suite 1900, Southfield, MI 48076 (or such other place as may hereafter
be designated by the Company), which notice shall specify the number of Optioned
Shares as to which the Grantee desires to exercise. The notice shall be
accompanied by an unendorsed certified or official bank check or money order for
the full exercise price, in United States dollars, payable to the order of the
Company. The Company’s Board of Directors (or any committee of such Board of
Directors with authority over the Company’s stock option plans) may permit the
Grantee to make payment by wire transfer or other manner acceptable to the Board
of Directors or such committee and may permit electronic delivery of notice in
lieu of written notice.

 

7.                  Tax Withholding. No shares will be issued pursuant to the
exercise of an Option unless and until the Grantee pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of an Option.
The Grantee shall have the right to direct the Company to deduct from the shares
issuable to the Grantee upon the exercise of an Option, or to accept from the
Grantee the tender of, a number of whole shares having a Fair Market Value equal
to all or any part of the tax withholding obligations of the Grantee.

 

8.                  Compliance with Securities Law. The issuance of shares
pursuant to this Agreement shall be subject to compliance with all applicable
requirements of Federal, state and foreign law with respect to such securities
and the requirements of any stock exchange or market system upon which the
Company’s stock may then be listed or quoted. In addition, no Option may be
exercised or shares issued pursuant to this Agreement unless (a) a registration
statement under the Securities Act of 1933 shall at the time of such exercise or
issuance be in effect with respect to the shares issuable or (b) in the opinion
of legal counsel to the Company, the shares issuable pursuant to this Agreement
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. As soon as practicable
following the Company’s eligibility to do so, the Company shall prepare and file
with the Securities and Exchange Commission a registration statement on Form S-8
covering a sufficient number of shares of the Company’s common stock to provide
for all of the common stock contemplated to be issued under this Agreement.
Thereafter, the Company shall take all actions required to maintain the
effectiveness of such registration statement until all common stock issuable
under this Agreement has been so issued or the Option Term has expired.

 



2

 

 

9.                  Reclassification, Consolidation, or Merger. In the event of
any recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or exchange of Company stock
of the same class as the Optioned Shares for other securities, stock dividend or
other special and nonrecurring dividend or distribution (whether in the form of
cash, securities or other property) that has an effect on the fair market value
of the Company stock, liquidation, dissolution, or other similar corporate
transaction or event that has an effect on the fair market value of the Company
stock, such that an adjustment is appropriate in order to prevent the dilution
or enlargement of the rights of the Grantee with respect to the Options, the
Company's Board of Directors or any committee of such Board of Directors with
authority to administer the Company's stock option plans shall, in such manner
as it may determine, adjust any or all of (i) the number and kind of securities
underlying the Options and (ii) the exercise price of the Options, to prevent
such dilution or enlargement; provided, however, that any such adjustment shall
be made in a manner designed to ensure that the Options granted hereunder
maintain their exemption from, or compliance with, Section 409A of the Internal
Revenue Code.

 

10.                Rights Prior to Exercise of Options. The Grantee shall have
no rights as a shareholder with respect to the Optioned Shares as to which the
Options shall not have been exercised and payment made as herein provided, and
shall have no rights with respect to such shares other than those rights that
are expressly conferred by this Agreement. No adjustments shall be made for
distributions, dividends, allocations, or other rights with respect to any
shares of Common Stock prior to the exercise of such Option except as set forth
in Section 9 hereof.

 

11.                Conditions Upon Issuance of Shares.

 

     a.       Legal Compliance. Shares will not be issued pursuant to the
exercise of the Options unless the exercise of the Options and the issuance and
delivery of such Shares will comply with applicable laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

     b.       Investment Representations. As a condition to the exercise of an
Options, the Company may require the person exercising the Options to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

12.                Nonassignability. This Options shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) by the Grantee otherwise than by will or laws of descent and
distribution and shall be exercisable during his lifetime only by the Grantee,
and shall not be subject to execution, attachment or similar process. The
Grantee may, by written notice delivered to the Company prior to the Grantee's
death, designate a beneficiary or beneficiaries who shall, upon the Grantee's
death, succeed to his rights in respect of any unexercised Options and may
revoke a prior designation by similar subsequent notice.

 



3

 

 

13.                Binding Effect, Modification; Choice of Law. This Agreement
is binding upon the heirs, executors, administrators, successors and permitted
assigns of the parties hereto. This Agreement may only be altered, modified or
amended by a writing signed by the Company and the Grantee. This Agreement and
all determinations made and actions taken hereunder shall be governed by the
internal laws of the State of Michigan and construed in accordance therewith.

 

14.                Non-qualified Stock Options. The Options are not intended to
be incentive stock options within the meaning of Section 422(b) of the Internal
Revenue Code.

 

15.                Compliance with Section 409A of the Internal Revenue Code.
This Agreement and the Options granted hereunder are intended to either be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and will be interpreted and administered in accordance with such
intent. In no event will the Company be responsible for or reimburse the Grantee
for any taxes or other penalties incurred as a result of application of Section
409A of the Internal Revenue Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

STERLING BANCORP, INC.   BY:                   Colleen L. Kimmel   Vice
President & General Counsel       THOMAS M. O’BRIEN (Grantee)

 



4

 

 

(Form of Notice to be Given When

Foregoing Options is Exercised)

 

Sterling Bancorp, Inc.

One Towne Square, Suite 1900

Southfield, MI 48076

 

The Undersigned, Thomas M. O’Brien, as Grantee under the Non-Qualified Stock
Option Agreement dated as of _________________, 2020, hereby exercises the
option contained in said Agreement for the purchase of __________ shares of the
common stock of the Company. The undersigned delivers to you herewith in payment
of the shares a certified official bank check or money order payable to the
order of the Company, in the amount of $______________

 

Dated: _______________, ____________________

 

__________________________________

Signature

 

__________________________________

Address

 

__________________________________

 

Note: If the option is exercised either by a legatee under the Grantee's last
will or by the personal representative of the Grantee or designated beneficiary
of the Grantee, evidence must be submitted satisfactory to the Company that such
person is the personal representative or beneficiary, as applicable of the
Grantee.

 





 